DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second holding strap heat sealed to the front or rear panel with a first connecting area and a second connecting area; and the first holding strap having a greater extension between its respective first and second connecting areas than the second holding strap (not disclosed as a conventional feature in the description and claims 5 or 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, 28-33, 35, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 894 940 to Martineau (hereafter Martineau ‘940) and WIPO Document No. 03/064146 to Federici.
Regarding claim 1, Martineau ‘940 to a carrier bag, comprising a closed or substantially closed bottom end (4) and an opposite opening end (5) ; a front panel (2a) and a rear panel (2a), each with a first side edge (3) and an opposite second side (3) edge and an opening edge and a bottom edge, wherein the front panel and the rear panel are directly joined together in the region of their first and second side edges and their bottom edges; one holding strap (9) welded  to the front panel (Fig. 2; machine translation page 3, second paragraph; which meets the structure implied by the product-by-process recitation “heat sealed”) and one holding strap (9) welded to the rear panel, each with a first connecting area and a second connecting area (Fig. 2; machine translation page 3, second paragraph; which meets the structure implied by the product-by-process recitation “heat sealed”), wherein the front and rear panels are multi-layered (machine translation page 2, last paragraph), which meets the recitation “comprising at least one internal layer and an outer layer”.  Martineau ‘940 discloses edges/flanges (6, 7) are each made from an end (8) of sheet (2) of insulated material folded back on itself towards the inside of the bag and then welded to a corresponding wall (2a) to bring greater solidity to the edges/flanges (6, 7; page 3, first paragraph), which meets the structure implied by the recitation “wherein each of the front and rear panels in the area of the opening end have a reinforcing area”.  The reinforcing areas in Martineau ‘940, as discussed above, contain a single or multi-layered film strip (edge/flange 6) secured to the inside of the internal layer of the front panel (2a) by way of welding (page 3, first paragraph; which meets the structure implied by the product-by-process recitation “heat sealing”) forming a first connection (Fig. 3), and a single or multi-layered film strip (edge/flange 7) secured to the inside of the internal layer of the rear panel (2a) by way of welding (page 3, paragraph; which meets the structure implied by the product-by-process recitation “heat sealing”) forming a second connection (Fig. 3); the film strips (6, 7) extending from the first side edge to the second side edge (Figs. 1 and 2), wherein the single or multi-layered film strips (6, 7) of the reinforcing area of the rear panel (2a) and of the front panel (2a) are secured by way of welding (page 3, first paragraph; which meets the structure implied by the product-by-process recitation “thermoplastic sealing”) to the internal layer and the outer layer from the first side edge up to the second side edge (Figs. 1-3).  Martineau ‘940 discloses edges/flanges (6, 7) are each made from an end (8) of sheet (2) of insulated material folded back on itself towards the inside of the bag and then welded to a corresponding wall (Fig. 3; page 3, first paragraph), which meets the recitation “wherein an extension section adjoins the outer layer of the front panel and an extension section adjoins the outer layer of the rear panel, wherein the extension sections comprise or are the plastic film strips of the reinforcing areas, and wherein the extension sections extend along an inner side of the at least one internal layer of the front panel and the rear panel, respectively, and bear on the at least one internal layer or can be placed thereon”.  Martineau ‘940 discloses the first and second connecting areas of the holding straps (9) are on the inside of the front panel and the rear panel fully within the region of the single or multi-layered film strip of the reinforcing area (Figs. 1 and 2), wherein the first and second connecting areas of the holding strap (9) that is welded to the front panel are spaced apart from the first connection of the single or multi-layered film strip (6) of the reinforcing area of the front panel to the internal layer of the front panel (Fig. 2; page 3, second paragraph), wherein the first and second connecting areas of the holding strap (9) that is welded to the rear panel are spaced apart from the second connection of the single or multi-layered film strip of the reinforcing area of the rear panel to the internal layer of the rear panel (Fig. 2; page 3, second paragraph).  Martineau ‘940 discloses the bag is produced from a sheet (2) of a multilayer insulated material folded in half on itself so as to form two walls (2a; page 2, last paragraph), which meets the recitation “wherein the outer layers of the front and rear panel are in one piece, and the at least one internal layers of the front panel and rear panel are in one piece”.  Martineau ‘940 discloses edges/flanges (6, 7) are each made from an end (8) of sheet (2) of insulated material folded back on itself towards the inside of the bag and then welded to a corresponding wall (Fig. 1-3; page 3, first paragraph), which meets the limitation that the outer layer and the extension section of the front panel or of the rear panel are in one piece, wherein the single or multi-layered film strip of the reinforcing area of each of the front panel and rear panel is heat sealed over all of its layers to the inner side of the at least one internal layer, respectively, from the first side edge to the second side edge forming a first connecting strip, wherein the outer layer of each of the front and rear panel is heat sealed to the outside of the at least one internal layer, respectively, from the first side edge to the second side edge forming a second connecting strip, wherein the first connecting strip and the second connecting strip overlap at least in some sections, and wherein the outer layer, the single or multi-layered film strip of the reinforcing area.  Martineau ‘940 discloses the first connecting strip is closer to the lower edge of the reinforcing area than to its upper edge (Fig. 3),3Application No. 15/717,826 Reply to Office Action Dated March 10, 2021the second connecting strip is closer to the lower edge of the reinforcing area than to its upper edge (Fig. 3), the first and second connecting areas of the holding straps joined to the front panel and rear panel by way of welding do not overlap with the first and second connecting strip (Fig. 2), and the holding strap joined to the front panel and the holding strap joined to the rear panel is welded, respectively in its first and second connecting areas, directly to the single or multi-layered film strip of the reinforcing area, and indirectly to the internal layer and the outer layer.
	However, Martineau ‘940 does not disclose the outer layer, the single or multi-layered film strip of the reinforcing area, the at least one internal layer of the front and rear panels, and the holding straps welded to the front panel and rear panel are formed of LD-polyethylene, wherein the at least one internal layer of the front and rear panel is a foamed LD- polyethylene film, wherein the outer layer of the front and rear panel and the single or multi-layered film strip of the reinforcing area is a non-foamed LD-polyethylene film.  Federici teaches that it is known in the art to use a polymeric material for an outer layer (306, 306’), internal layers (304, 304’, 305, 305’) of front and rear panels (302, 302’), and the holding straps (301) in an analogous bag, wherein the polymeric material is low density polyethylene (page 4, third full paragraph; page 12, paragraph 4 through page 15; Figs. 11-15).  Federici further teaches that it is known in the art to provide the LDPE films of the internal layers (305, 305’), as discussed above, as an expanded type (i.e., foamed; page 13, paragraph 4; claim 16), wherein the outer layers (306, 306’) and internal layers (304, 304’) are disclosed as films, of the type discussed above, not being expanded (page 13, paragraph 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use LD-polyethylene for the outer layer, at least one internal layer of the front and rear panels, and the holding straps, and use foamed LD-polyethylene for an internal layer in the Martineau bag, as in Federici, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Moreover, using non-expanded, low density polyethylene for the outer and internal layers in the Martineau ‘940 bag, as in Federici and discussed above, meets the recitation “the single or multi-layered plastic film strip of the reinforcing area is a non-foamed LD-polyethylene film”.
	Regarding claim 8, Martineau ‘940 and Federici disclose the claimed invention, as discussed above, except for the outer layer, at least in sections, being based on a transparent plastic material that is printable or printed at least partly on the inside.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base at least sections of the outer on transparent plastic material that is printable or printed at least partly on the inside in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Martineau ‘940 discloses the opening edge is formed by a fold at an upper end of the internal layer or in a transitional area from the internal layer to the extension section (Fig. 3).
Regarding claim 28, using non-expanded, low density polyethylene for the outer and internal layers in the Martineau ‘940 bag, as in Federici and discussed above, meets the recitation “the outer layer, the single or multi-layered- plastic film strip of the reinforcing area, and/or the at least one internal layer, of the front and/or rear panel are in the form of a film.”
Regarding claim 29, Martineau ‘940 and Federici disclose the claimed invention, as discussed above, except for  the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and/or the at least one internal layer of the front and/or rear panel contain recycled plastic material or are made of recycled plastic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use recycled plastic material for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and/or use recycled plastic material for the internal layer of the front and/or rear panel in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 30, Martineau ‘940 discloses the multi-layered front panel and the multi-layered rear panel is double-layered (Fig. 3).
Regarding claim 31, Martineau ‘940 discloses the internal layer is an inner layer (Fig. 3).
Regarding claim 32, Martineau ‘940 discloses the reinforcing area in the area of the opening end of the front and rear panel extends up to the opening end or comprises the opening end (Fig. 3).
Regarding claim 33, Martineau ‘940 discloses the reinforcing area contains a double-layered film strip (Fig. 3).  Using polyethylene for the outer and internal layers of the front and rear panels in the Martineau ‘940 bag, as in Martineau ‘182 and discussed above, meets the recitation “the reinforcing area contains a double-layered plastic film strip.”
Regarding claim 35, Martineau ‘940 discloses the extension section on the inner side of the internal layer is a double-layered by turning over (Fig. 3).
Regarding claim 37, using non-expanded, low density polyethylene for the outer and internal layers and holding straps in the Martineau ‘940 bag, as in Federici and discussed above, meets the recitation “the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and the at least one internal layer of the front and/or rear panel and the holding straps joined to the front panel and/or to the rear panel are made of polyethylene.”
Regarding claim 41, Martineau ‘940 and Federici disclose the claimed invention, as discussed above, except for the outer layer, at least in sections, is based on a transparent plastic material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to base at least sections of the outer layer on a transparent plastic material in the modified Martineau ‘940 bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Moreover, the internal layer of Martineau ‘940 is considered capable of being printed (i.e., “printable”) at least partly on the outside.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 894 940 to Martineau (hereafter Martineau ‘940) and WIPO Document No. 03/064146 to Federici as applied to claim 1 above, and further in view of WIPO Document No. 2007/071150 to Liu.
Regarding claim 39, Martineau ‘940 and Federici disclose the claimed invention, especially a holding strap joined heat sealed to the rear panel, as discussed above.  However, Martineau ‘940 does not disclose an additional holding strap heat sealed to the rear panel with a first connecting area and a second connecting area, wherein the holding strap has a greater extension between its respective first and second connecting areas than the additional holding strap.  Initially, it would have been an obvious duplication of parts to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional holding strap heat sealed to the rear panel with a first connecting area and a second connecting area in the Martineau ‘940 bag, since a mere duplication of parts has no patentable significance absent any showing of new and unexpected result.  Moreover, Liu teaches that it is known in the art to make one holding strap (15) with a greater extension between its respective first and second connecting areas than another holding strap (17).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make one holding strap with a greater extension between its respective first and second connecting areas than the other holding strap in the modified Martineau ‘940 bag, as in Liu, in order to allow the bag to be worn or carried on a shoulder or a user.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 894 940 to Martineau (hereafter Martineau ‘940) and WIPO Document No. 03/064146 to Federici as applied to claim 1 above, and further in view of Japanese Document No. 2017-43379 Oliver.
Regarding claim 42, Martineau ‘940 and Federici disclose the claimed invention, as discussed above, except for the plastic film strip of the reinforcing area being doubled-layered, instead of a turned over layer of a double-layered plastic film strip of the reinforcing area of the front panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.  Oliver teaches that a turned over layer of a double-layered plastic film strip of a reinforcing area of a front panel forms a turned over end section which does not extend up to an upper edge of an internal layer and/or an outer layer, and an end of the plastic film strip is provided in a fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section is present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the one internal layer and the end of the plastic film is adjacent to fastening is an equivalent structure in the art (Fig. 6A-8; embodiment depicted in the top row, far left and the embodiment depicted in the second row, second from the far left).  Therefore, because these two reinforcement areas were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the plastic film strip of the reinforcing area being doubled-layered in the Martineau ‘940 bag for a turned over layer of a double-layered plastic film strip of the reinforcing area of the front panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.
Regarding claim 43, Martineau ‘940 and Federici disclose the claimed invention, as discussed above, except for the plastic film strip of the reinforcing area being doubled-layered, instead of a turned over layer of a double-layered plastic film strip of the reinforcing area of the rear panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.  Oliver teaches that a turned over layer of a double-layered plastic film strip of a reinforcing area of a rear panel forms a turned over end section which does not extend up to an upper edge of an internal layer and/or an outer layer, and an end of the plastic film strip is provided in a fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section is present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the one internal layer and the end of the plastic film is adjacent to fastening is an equivalent structure in the art (Fig. 6A-7; embodiment depicted in the top row, far right and the embodiment depicted in the second row, second from the far right).  Therefore, because these two reinforcement areas were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the plastic film strip of the reinforcing area being doubled-layered in the Martineau ‘940 bag for a turned over layer of a double-layered plastic film strip of the reinforcing area of the rear panel forming a turned over end section which does not extend up to an upper edge of the internal layer and/or the outer layer, and an end of the plastic film strip being provided in the fastening of the plastic film strip to the outer layer and/or the internal layer, or the end section being present, at least in sections, with the fastening of the plastic film strip to the outer layer and/or the internal layer and the end of the plastic film being adjacent to the fastening.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, 28-33, 35, 37, 39, and 41-43 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734